          21-03009-hcm
El Paso County - County CourtDoc#1-16
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    13 Pg 11:45
                                                                                             4/13/2020   of PM
                                                           5                                  Norma Favela Barceleau
                                                                                                                    District Clerk
                                                                                                                 El Paso County
                                                                                                                 2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                       §           IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                    §
                                                               §
                    Plaintiffs,                                §
                                                               §
            v.                                                 §
                                                               §           AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                         §
            PDG PRESTIGE, INC., MICHAEL                        §
            DIXSON, SURESH KUMAR,                              §
            AND BANKIM BHATT,                                  §
                                                               §
                    Defendants.                                §           EL PASO COUNTY, TEXAS

                                    PLAINTIFFS’ MOTION FOR SUBSTITUTED
                                   SERVICE ON DEFENDANT SURESH KUMAR

                    Plaintiffs Westar Investors Group, LLC, Suhail Bawa and Saleem Makani (collectively

            “Plaintiffs”) file this motion for substituted service on Defendant Suresh Kumar (“Kumar”) pursuant

            to Texas Rule of Civil Procedure 106, and would respectfully show the Court as follows:

                    1.      Plaintiffs filed their original petition against Kumar and the other Defendants in this

            Court on March 10, 2020, and citation to Kumar was issued by the Court Clerk on March 12, 2020.

                    2.      Since that time, Plaintiffs have made numerous unsuccessful attempts to serve

            Kumar. These attempts are detailed in the Affidavit of Ryan McColm, a copy of which is attached

            hereto as Exhibit “A” and incorporated herein by reference.

                    3.      As can be seen from the attached Affidavit, Mr. McColm has attempted on several

            occasions to serve Kumar at his usual place of abode located at 423 Bandera Lane, Sunnyvale, Texas

            75182 and at his usual place of business located at 211 W. Grubb St., Mesquite, Texas 75149.

            However, as can be seen from the attached Affidavit, Kumar appears to be actively avoiding service.

                    4.      As can also be seen from the attached Affidavit, service of the Citation, Petition, and

            Order for Substituted Service can be effectively made upon Kumar pursuant to Texas Rule of Civil


            PLAINTIFFS’ MOTION FOR SUBSTITUTED SERVICE ON DEFENDANT SURESH KUMAR                            PAGE 1
21-03009-hcm Doc#1-16 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 13 Pg 2 of
                                        5


  Procedure 106 by serving a copy of the Citation, Petition, and Order permitting substituted service

  with a person above the age of sixteen (16) years or by affixing same to the door at Kumar’s usual

  place of business located at 211 W. Grubb St., Mesquite, Texas 75149.

                                              PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that the Court Orders

  substituted service on Defendant Suresh Kumar by delivering to anyone over the age of sixteen (16)

  years or by affixing same to the door at Kumar’s usual place of business located at 211 W. Grubb

  St., Mesquite, Texas 75149, a copy of the Citation, Petition and Order for Substituted Service, and

  that Plaintiffs have such other relief to which they may show themselves to be justly entitled

                                                       Respectfully submitted,

                                                       BROWN FOX PLLC

                                                       By: /s/ Eric C. Wood
                                                       Eric C. Wood
                                                       State Bar No. 24037737
                                                       8111 Preston Road, Suite 300
                                                       Dallas, Texas 75225
                                                       Phone: (214) 327-5000
                                                       Fax: (214) 327-5001
                                                       Email: eric@brownfoxlaw.com

                                                       ATTORNEYS FOR PLAINTIFFS
                                                       WESTAR INVESTORS GROUP, LLC
                                                       SUHAIL BAWA AND SALEEM MAKANI




  PLAINTIFFS’ MOTION FOR SUBSTITUTED SERVICE ON DEFENDANT SURESH KUMAR                        PAGE 2
21-03009-hcm Doc#1-16 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 13 Pg 3 of
                                        5


                                         CAUSE NO. 2020DCV0914

     WESTAR INVESTORS GROUP, LLC,                        §                  IN THE COUNTY COURT
     SUHAIL BAWA, AND SALEEM                             §
     MAKANI
                Plaintiff(s),                            §
     vs.                                                 §                               ATLAWNO.6
     THE GATEWAY VENTURES, LLC, PDG                      §
     PRESTIGE, INC., MICHAEL DIXSON,                     §
     SURESH KUMAR, AND BANKIM
     BHATT
                 Defendant(s).                           §                EL PASO COUNTY, TEXAS


           AFFIDAVIT IN SUPPORT OF MOTION FOR SUBSTITUTED SERVICE


             On this day, before me the undersigned authority, personally appeared Ryan McColm,

     known to me to be the person whose name is subscribed hereto and under oath states:

             "My name is Ryan McColm. I am over the age of eighteen ( 18) years, fully competent to

     testify to the matters stated herein, and am not a party to or interested in the outcome in the above

     styled and numbered cause. I am authorized and certified by the Texas Supreme Court under

     T.R.C.P. I 03 to serve process. I have personal knowledge of the facts and statements contained in

     this affidavit and aver that each is true and correct.

             It is impractical to secure service of process on Defendant SURESH KUMAR, in the

     above entitled and numbered cause, in person, a true and correct copy of the citation with the date

     of delivery endorsed and with a copy of the petition attached thereto. Personal service is

     impractical because said defendant absents him or herself and thereby evades service of said

     Citation.

             I believe the most reasonable, effective way to give said defendant actual notice of this

     suit is to deliver a copy of the CITATION and PLAINTIFFS' ORIGINAL PETITION          to anyone over

     the age of sixteen (16), or by affixing to the front door at the defendant's usual place of business,

     211 WEST GRUBB STREET, MESQUITE, TX 75149.




                                                 EXHIBIT A
21-03009-hcm Doc#1-16 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 13 Pg 4 of
                                        5


             I have attempted to personally deliver said documents upon the defendant on the

     following days and times, but have been unsuccessful for the following reasons:

            Tuesday, March 17, 2020, 1:17 PM - CITATION and PLAINTIFFS' ORIGINAL

     PETITION came to my hand.

             Tuesday, March 17, 2020 4:30 PM- 423 BANDERA LANE, SUNNYVALE, TX

     75182- I attempted service at the address on the citation. There were workers inside

     remodeling. It was unclear if the residents were living in the house during construction. I

     knocked on the door and there was no answer. I left a card on the door with my contact

     information.

             Thursday, March 19, 2020 10:54 AM - 423 BANDERA LANE, SUNNYVALE, TX

     75182- I arrived at the residence to find the same situation.



             Friday, March 20, 2020 4:20 PM - 211 WEST GRUBB STREET, MESQUITE, TX

     75149 - On-line research showed that Defendant owns a convenience store at this address. I

     arrived at the store and asked for Defendant. The man running the counter identified

     himself as Defendant's brother. He confirmed that Defendant owns the store but was out of

     town at that time. He then called Defendant on the phone and banded it to me. Defendant

     told me he was in El Paso and should be back in a week. He then said he would call me

     when be got back in town and arrange a meeting. I left my card with his brother.

             Friday, March 27, 202011:20 AM- 211 WEST GRUBB STREET, MESQUITE,

     TX 75149- I again arrived at the store and spoke to Defendant's brother. He again called

     Defendant. He told me Defendant was still in El Paso and was sick and did not want to come

     home until he could be sure he wasn't bringing the virus back to his family. He again told

     me Defendant would call me when be returned.

            Monday, April 13, 2020-As of the date of this affidavit I have not been contacted by

     Defendant.



                                             EXHIBIT A
21-03009-hcm Doc#1-16 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 13 Pg 5 of
                                        5




     Ryan Mc   P       ID# PSC 6317 - Exp 01/31/21
     Special Dcfivery Service, Inc.
     Dallas, TX 75240


     Subscribed and Sworn to by Ryan McColm, Before Me, the undersigned authority, on
     this [3 77-fctay of April , 2020.                      _ _             __,,


        ~~  ~-,. MICHAELS. HARP
       ,l,~i,::/ i\Notary Public
       •:~ Pr~
             •• STATEOFTEXAS
       ~
       ~,~ -~~~      10#12499806·6
                My Comm. E.xo. July 23, 2020




                                               EXHIBIT A
